Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,7,9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliwinski(US2012/0258195) as evidenced by Science.org(Shake off the Heat).
	Regarding claims 1,4,12, Sliwinski teaches a method for preparing a modified starch comprising 
Heating a starch-gum mixture obtained by adding a gum to a starch at a temperature which no gelatinization occurs. Specifically, the gum and starch thickened are combined without heating, i.e. no gelatinization of the starch would occur(paragraph 20). The starch-gum mixture is added to water and further shaken by hand(paragraph 38). As evidenced by Science.org, the shaking process inherently increases the energy of the composition and drives its temperature up, i.e. heats the starch-gum mixture. This process only yields minimal heat and would not gelatinize the starch. 
Cooling the heated starch-gum mixture(the starch-gum dispersion are allowed to rest for 30 minutes at room temperature, paragraph 38)
Freezing the cooled starch-gum mixture and thawing the frozen starch-gum mixture(paragraph 39), and 
Drying the thawed starch-gum mixture by allowing sample to rest(paragraph 39), i.e. some inherent amount of moisture loss would occur in the open air. 
Regarding claim 2, Sliwinski teaches that the starch is selected from the group consisting of potato starch, corn starch, waxy corn starch, and tapioca starch(paragraph 17). 
Regarding claim 7, Sliwinski teaches letting the dispersions cool and rest after the thawing step(paragraph 39). Since Sliwinski does not teach a refrigeration step and the products are intended to be consumed after thawing, one would expect that the products would be cooled/dried at room temperature(25C). 
Regarding claim 9, Sliwinski teaches that the gum is selected from the group consisting of xanthan gum, guar gum, and gum arabic(paragraphs 12 and 35).
Regarding claim 10, Sliwinski teaches forming the starch-gum mixture by directly mixing the starch with the gum(paragraph 20). 
Regarding claim 11, Sliwinski teaches that the starch-gum mixture comprises 20-90wt% starch, 0.4-30 wt% tara gum, 0.1-10wt% xanthan gum, and 0-55wt% maltodextrin(paragraph 26). Therefore, the starch-gum composition comprises 0.5-80% gum. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3,5,6,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sliwinski(US2012/0258195)

Regarding claim 3, Sliwinski teaches dissolving the starch-gum composition by mixing the composition is a beaker until powder particles can be observed(paragraph 36) but does not teach heating at a temperature of 35 to 70C for 30 minutes to 12 hours.  However, since solutions are commonly heated in order to fully dissolve the powder material, it would have been obvious to heat the starch-gum solution and adjust the heating time/temperature in order to ensure that the powder is fully dissolved. 

Regarding claim 5, Sliwinski does not specifically teach that the frozen starch-gum mixture is thawed at a temperature of 5 to 70C. However, it would have been obvious to adjust the thawing temperature depending on the nature of the food product in order to arrive at a thawed product. 
Regarding claim 6, Sliwinski teaches adding the starch gum mixture in a dispersion before subjecting it to a freeze-thaw cycle. Sliwinski does not specifically teach that the gum mixture is present in an amount of 10 to 60wt% of the dispersion. However, Sliwinski further teaches that the starch-gum mixture is intended to be a thickener in a nutritional supplement for dysphagia patients. The thickener is added to liquids to provide the intended viscosity(paragraph 22). Therefore, it would have been obvious to adjust the amount of starch-gum mixture depending on the viscosity desired in the nutritional composition. 
Regarding claim 8, Sliwinski teaches drying in open air(paragraph 39) but does not specifically teach drying at a constant temperature and humidity. However, it would have been obvious to dry at a constant temperature and humidity in order to get a consistent product that has the desired texture and moisture content. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D LEBLANC whose telephone number is (571)270-1136. The examiner can normally be reached 8AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE D LEBLANC/           Primary Examiner, Art Unit 1791